Citation Nr: 9934055	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, foreleg, ankle, and foot, claimed as secondary to 
bone donor site at the right tibia.

2.  Entitlement to an increased rating for severe, incomplete 
paralysis of the left radial nerve, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for severe gunshot 
wound to the left arm involving Muscle Groups V and VI, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for impairment of the 
left humerus manifested by shortening of the left upper arm, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for limitation of 
extension of the forearm, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for bone 
graft donor site on the anterior right tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from February 1942 to February 
1947.  He was wounded in Germany in 1945 and was awarded the 
Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on Appeal from a rating decision in which the 
regional office (RO) denied increased ratings for service 
connected disabilities associated with a shell fragment wound 
the veteran sustained in February 1945 and denied service 
connection for arthritis of the thumb and fingers of the left 
hand, arthritis of the left wrist, and arthritis of the left 
shoulder, as well as arthritis of the right knee, right 
foreleg, right ankle, and right foot arch.

In December 1997, the Board remanded this matter to the RO 
for further development, to include Department of Veterans 
Affairs (VA) examinations.  In a September 1998 rating 
decision, the veteran was granted entitlement to service 
connection for post-traumatic arthritis of the left hand, 
left wrist, and left shoulder, as well as for post-traumatic 
stress disorder and was awarded a total disability rating for 
compensation purposes based on individual unemployability due 
to his service connected disabilities.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran has current disability from arthritis of the 
right foreleg, or ankle, and no competent medical evidence or 
opinion showing a nexus between his current disability from 
degenerative arthritis of the right knee and foot and any 
disease or injury he incurred during his active military 
service.

2.  The veteran's disability from injury to the left radial 
nerve is manifested by severe, incomplete paralysis, with 
weakened movement of the elbow, wrist, fingers, and thumb, 
without the degree of lost or impaired function of the 
picture type for complete paralysis.

3.  The veteran's disability from severe gunshot wound to the 
left arm involving Muscle Groups V and VI, is manifested by a 
history of deep wounds with comminuted bone fracture, with 
sloughing of large parts of muscle, prolonged 
hospitalization, current findings of extensive scarring 
indicative of wide damage to two adjacent muscle groups in 
the upper right arm acting upon the elbow, with almost total 
loss of the biceps above three inches from the left elbow, 
and severe loss of the triceps, and with markedly diminished 
strength of the upper extremity at the elbow.

4.  The veteran's disability from fracture of the left 
(minor) humerus is manifested by an old, well-healed and 
pinned fracture of the mid humeral shaft, with shortening of 
the humerus of two and three-quarters inches, without fibrous 
union, nonunion, or loss of the humeral head.

5.  The veteran's disability from limitation of motion of the 
left forearm is manifested by flexion to 130 degrees and 
extension to 35 degrees, with pronation limited to 45 degrees 
and supination limited to 40 degrees.

6.  The veteran's disability from bone graft donor site scar 
on the right tibia is manifested by a well-healed, well-
nourished, nontender scar over the anterior right tibia which 
is not repeatedly ulcerative or productive of functional 
loss.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
arthritis of the right knee, right foreleg, right ankle, and 
right foot is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for a schedular rating in excess of 40 
percent for severe, incomplete paralysis of the left radial 
nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 8514 (1998).

3.  The criteria for a schedular rating of 40 percent for 
severe gunshot wound to the left arm, involving Muscle Groups 
V and VI, have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.73, 
Diagnostic Codes 5205, 5305, 5306 (1998).

4.  The criteria for a schedular rating in excess of 20 
percent for impairment of the left humerus with shortening 
and moderate deformity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.41, 4.42, 4.45, 4.71a, Diagnostic Codes 5202 (1998).

5.  The criteria for a schedular rating in excess of 10 
percent for limitation of extension of the forearm have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.41, 4.42, 4.45, 4.71a, 
Diagnostic Codes 5202 (1998).

6.  The criteria for a schedular rating in excess of 10 
percent for bone graft donor site scar on the right tibia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 5202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical record show that the veteran sustained shell 
fragment wounds to his left arm in February 1945.  His 
injuries included a compound, comminuted fracture of the left 
humerus and paralysis of the left radial nerve.  A physical 
therapy record dated in June 1946 indicates that the veteran 
underwent multiple operations to restore function to his left 
arm, including a bone graft to the humerus, suture of the 
radial nerve, tendon transplants, and muscle transplants.  
The donor site for the bone graft was the anterior right 
tibia.  When the veteran was examined in September 1946, 
there was a considerable amount of scarring of the skin over 
the lateral aspect of the left upper arm.  There was also 
deformity of the left upper arm, with shortening of two and 
three-quarters inches.  There was also atrophy of the muscles 
of the arm and forearm.  An addendum dated in October 1946 
indicates that the veteran had an episode of acute cellulitis 
in his right lower leg which was cured.

In a March 1947 rating decision, the veteran was awarded a 
100 percent rating for convalescence, effective from the date 
of the day following his discharge from service.  Effective 
in April 1948, separate ratings were assigned for the veteran 
service-connected disabilities as follow:  severe, incomplete 
paralysis of the left radial nerve, rated 40 percent 
disabling; severe gunshot wound to the left arm involving 
Muscle Groups V and VI, rated 30 percent disabling; 
impairment of the left humerus, manifested by two and three-
quarter inch shortening and moderate deformity, rated 20 
percent disabling; limitation of extension of the forearm to 
135 degrees, rated 10 percent disabling; and scar of the 
right tibia from donor site bone graft to left humerus, rated 
zero percent disabling.  In the RO's September 1998 rating 
decision, the rating for limitation of motion of the left 
forearm was increased to 20 percent.  Otherwise the ratings 
discussed immediately above have remained in effect since 
April 1948.

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
arthritis of the right knee, right foreleg, right ankle, and 
right foot is not well grounded.  Although the RO did not 
specifically state that it denied such claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in October 
1997, and in the statement of the case and supplemental 
statements of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

Service medical records do not show the veteran had 
complaints, diagnoses, or treatment for arthritis affecting 
any joint or other aspect of his right lower extremity.  In 
fact, the veteran does not contend that he incurred arthritis 
in the right knee, leg, ankle, or foot during his active 
service.  Rather, he argues that he has current disability 
from arthritis of the right knee, right foreleg, right ankle, 
and right foot which is proximately due to or the result of 
removal of bone from his right tibia for the bone graft to 
his left humerus.

A thorough inspection of the records contained in the claims 
folder, including records of private hospitalizations and VA 
outpatient treatment, and reports of VA examination do not 
show that the veteran has current disability from arthritis 
of the right foreleg, or right ankle.  However, minor 
arthritic changes were noted in the right knee on X-ray in 
January 1998.  X-rays of the right foot also showed minimal 
changes identified as quintas varus.

During the January 1998 VA joints examination, the veteran 
had from zero to 140 degrees of motion in both his knees.  
The ankles had 45 degrees of plantar flexion and 20 degrees 
of dorsiflexion bilaterally.  There was no subluxation, 
lateral instability or loose motion.  X-rays of the right 
ankle were normal.  X-rays of the right tibia showed the area 
of old bone removal from the right tibia.  The area appeared 
well healed, and according to the examiner, was not 
disabling.

In addition to the lack of competent medical evidence that 
the veteran has current disability from arthritis of the 
right knee, foreleg, and ankle, there is also a lack of 
competent medical evidence of a nexus between the veteran 
complaints of lower extremity joint pain and the bone removal 
from his tibia.  In fact, the only relevant medical evidence 
is the opinion of a VA physician who, in January 1998, 
reached the conclusion that no such nexus exists.  The 
examiner reported that despite the veteran's complaints of 
pain in his right knee, leg, ankle, and foot, there was no 
objective evidence to indicate changes specifically secondary 
to his old injuries or the bone graft surgery.

The Board notes that one of the reports of the VA 
examinations conducted in January 1998 contains a diagnosis 
of possible degenerative arthritis of the feet.  However, the 
record still lacks competent medical evidence of a nexus 
between arthritis of the right foot and any disease or injury 
incurred in service, or evidence that the arthritis of the 
foot is secondary to the bone graft surgery.  Accordingly, 
the Board concludes that the claim of entitlement to service 
connection for arthritis of the right knee, foreleg, ankle, 
and foot is not well grounded.

II.  Increased Ratings

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

A.  Paralysis of the Left Radial Nerve

The veteran is right handed.  His disability from paralysis 
of the left radial nerve has been evaluated utilizing 
Diagnostic Code 8514.  Under that diagnostic code, the 
highest rating of 60 percent rating is assigned for complete 
paralysis of the radial nerve on the minor side, manifested 
by drop of the hand in fingers, the wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger, inability to 
extend the hand at the wrist, inability to extend the 
proximal phalanges, or thumb, or to make lateral movements of 
the wrist, with weakened supination of the hand or weakness 
of extension and flexion of the elbow, or the loss of 
synergic motion of the extensors seriously impairing hand 
grip, or paralysis of the triceps.  For severe incomplete 
paralysis of the radial nerve on the minor side, a 40 percent 
rating is assigned.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (1998).

In this case, the veteran does not have functional loss which 
is equivalent to complete paralysis of the radial nerve.  
During a VA examination of his hand, thumb, and fingers in 
January 1998, the veteran was able to flex and extend his 
left fingers and thumb.  However, he could not make a fist,  
Grip strength was markedly diminished.  The wrist had active 
motion of 40 degrees of dorsiflexion, 45 degrees of palmer 
flexion, 10 degrees of radial deviation, and 15 degrees of 
ulnar deviation.  During the VA muscles examination in 
January 1998, it was noted that the veteran had considerable 
atrophy of the muscles of the left forearm due to disuse.  He 
also had loss of strength in the upper arm due to loss of 
muscle mass, mainly in the biceps.  The examiner reported 
that the loss of strength in the forearm and arm was 
partially attributable to damage to the radial and medial 
nerves.

The Board finds that the veteran's disability from injury to 
the left radial and medial nerve is manifested by severe, 
incomplete paralysis, with weakened movement of the elbow, 
wrist, fingers, and thumb, without the degree of lost or 
impaired function of the type for complete paralysis.  The 
Board concludes that the criteria for a rating in excess of 
40 percent for the veteran's left radial nerve injury have 
not been met.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  As the veteran has some ability to flex and 
extend his left fingers and thumb, as well as some ability to 
effect palmar and dorsal flexion of the hand at the wrist, 
his disability picture does not more closely approximate the 
criteria for the next higher schedular rating of 60 percent 
for complete paralysis of the radial nerve.


B.  Gunshot Wound to the Left Arm Involving Muscle Groups V 
and VI

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has held that where a pertinent law 
or regulation changes after a claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version more favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997.  See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, none of the revisions make a 
material change in the cited sections of the regulations or 
rating schedule.  Consequently, the Board concludes that the 
veteran is not prejudiced by the Board's consideration of 
this aspect of the rating, notwithstanding the recent 
revisions.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability of muscles from residuals of gunshot wounds is 
evaluated on factors including the type of injury, the 
history and complaints associated with the injury, and the 
objective findings.  The classification of muscle injuries as 
slight, moderate, moderately severe, or severe, is found at 
38 C.F.R. § 4.56.  Prior to July 3, 1997, a slight injury was 
the result of simple wound of muscle without debridement, 
infection, or effects of laceration.  By history, the wound 
would be of slight severity, with relatively brief treatment 
and return to duty.  The wound would heal with good 
functional results.  There would be no cardinal symptoms or 
signs of muscle injury, such as weakness, fatigue-pain, 
uncertainty of movement, loss of power, lowered threshold of 
fatigue and impairment in coordination.  Objective findings 
were listed as minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  There 
would be no significant impairment of function and no 
retained metallic body.  Under the revised regulation 
schedule, a slight muscle disability would result from simple 
wound of the muscle without debridement or infection.  The 
history and complaint would be documented by service 
department record of superficial wound with brief treatment 
and return to duty.  There would be healing with good 
functional results.  There would be no cardinal signs or 
symptoms of muscle disability such as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  Objective findings of a moderate 
disability of the muscle are the following: linear or 
relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests. 38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss. 38 C.F.R. § 
4.56(c).  Under the revised regulation, the type of injury 
associated with moderately severe muscle disability is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, including short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

A severe muscle disability consists of through and through or 
deep penetrating wounds due to a high- velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should be similar 
to moderately severe muscle injury, but in an aggravated 
form.  Objective findings should include extensive ragged, 
depressed and adherent scars so situated as to indicate wide 
damage to the muscle groups in the track of the missile.  X-
rays may show retained metallic foreign bodies, and palpation 
should show moderate or extensive loss of deep fascia or 
muscle substance, with soft or flabby muscles in the wound 
area.  Adaptive contraction of an opposing group of muscles, 
if present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle. 38 C.F.R. § 4.56(d).  Under the revised criteria, a 
severe disability would result from through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and 
complaints would be documented by service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound.  There would be record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in the previous paragraph, but worse 
than those of moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicated wide damage to muscle 
groups in the missile track.  Palpation would show loss of 
deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Other objective findings include muscles 
which swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  Other signs of 
severe muscle disability include: X-ray evidence of minute, 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.

The regulations pertaining to principals of combined ratings 
of muscle injuries in the same anatomical segment or 
affecting movements of a single joint have not changed 
significantly.  Prior to July 3, 1997, the regulations 
provided that muscle injuries in the same anatomical region, 
such as the shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately sever 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  Two or more severe 
muscle injuries affecting the motion (particularly strength 
of motion about a single joint may be combined, but not in 
combination receive more than the rating for ankylosis of the 
joint at an intermediate angle, except with severe injuries 
involving the shoulder girdle and arm, the combination may 
not exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.55(a), (b).  Ankylosis 
is defined as "immobility and consolidation of a joint due 
to disease, injury, [or] surgical procedure."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994).

The revised provisions of 38 C.F.R. § 4.55 provide, in part, 
that the combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d) (1998).

The veteran's disability from gunshot wounds to Muscle Groups 
V and VI have been rated utilizing Diagnostic Codes 5305 and 
5306.  Diagnostic Code 5305 provides ratings for injuries to 
Muscle Group V, which includes the biceps, brachialis, and 
brachioradialis muscles, the functions of which include elbow 
supination, flexion of the elbow, and stabilization of the 
shoulder joint.  The highest rating of 30 percent is assigned 
for severe injury to Muscle Group V on the nondominant side.

Diagnostic Code 5306 provides ratings for injuries to Muscle 
Group VI, which includes the triceps and anconeus muscles, 
the functions of which include extension of the elbow and 
stabilization of the shoulder joint.  The highest rating of 
30 percent is assigned for severe injury to Muscle Group VI 
on the nondominant side.  The percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions.

A review of the record reveals evidence which supports a 
finding that the veteran's injuries to both Muscle Group V 
and Muscle Group VI were severe.  He sustained deep wounds 
with comminuted bone fracture, with sloughing of large parts 
of muscle.  He was hospitalized for a prolonged time for 
treatment of the wounds.  He has extensive scarring, 
indicative of wide damage to two adjacent muscle groups in 
the upper right arm.  During the most recent VA muscle 
examination, he had almost total loss of the biceps above 
three inches from the left elbow.  Triceps loss was less 
severe.  However, there was loss of two inches from this 
group.  The circumference of the left upper arm was two 
inches less than his right upper arm.  Strength of the left 
upper extremity was markedly diminished compared with the 
right.

The Board further finds that the veteran's muscle injuries do 
not involve the shoulder girdle.  However, he has severe 
injuries to two groups of muscles which act upon a single, 
unankylosed joint--the left elbow.  As the injuries and 
related disability are severe, the principals of combination 
of ratings require a consideration of the regulations 
pertaining to rating ankylosis of the elbow.  Under 
Diagnostic Code 5205, favorable ankylosis of the elbow on the 
minor side is rated 30 percent disabling.  Intermediate 
ankylosis of the elbow on the minor side is rated 40 percent 
disabling.  Unfavorable ankylosis of the minor elbow is rated 
50 percent disabling.

The combined rating of a 30 percent rating for each of 
Muscles Groups V and VI on the nondominant side is 51 
percent.  38 C.F.R. § 4.25 (1998).  However, as the injuries 
do not affect both the arm and the shoulder, the rating 
cannot exceed the rating for intermediate ankylosis of the 
elbow, or 40 percent.  Under the revised criteria, the same 
result is required, as the combined rating must be lower than 
the evaluation for unfavorable ankylosis of the affected 
joint, in other words, less than 50 percent.

The Board finds that neither the former or revised rating 
criteria are more favorable to the veteran, as the maximum 
rating that may be assigned under either criteria for a 
combined rating for severe muscle injuries to groups V and VI 
is 40 percent.  The Board concludes that the criteria for an 
increased rating of 40 percent have been met.

C.  Impairment of the Left Humerus

The RO has utilized Diagnostic Code 5202 to evaluate the  
veteran's disability from moderate deformity manifested by 
shortening of the humerus.  Under that diagnostic code, 
malunion of the humerus, with moderate or marked deformity on 
the minor side, is rated 20 percent disabling.  Impairment of 
the humerus manifested by recurrent dislocation at the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements, or with infrequent episodes of 
dislocation, and guarding of movements only at shoulder 
level, is also rated 20 percent disabling.  Impairment of the 
humerus manifested by fibrous union is rated 40 percent 
disabling on the minor side.  Where there is nonunion (false 
flail joint) on the minor side, a 50 percent rating is 
assigned.  Loss of the head of the humerus (flail shoulder) 
on the minor side is rated 70 percent disabling.

In this case, the veteran's disability from bone graft of the 
left humerus is not manifested by fibrous union, nonunion, or 
loss of the humeral head.  X-rays in January 1998 showed an 
old, healed and pinned fracture of the mid humeral shaft.  On 
examination, the left upper arm was two and three-quarters 
inches shorter than the right.  The examiner did not identify 
any other disability associated specifically with the 
humerus.

The Board finds that the veteran's disability from fracture 
of the left (minor) humerus is manifested by an old, well-
healed and pinned fracture of the mid humeral shaft, with 
shortening of the humerus of two and three-quarters inches, 
without fibrous union, nonunion, or loss of the humeral head.  
The Board concludes that the criteria for a schedular rating 
in excess of 20 percent have not been met.

The Board has considered the veteran's disability from 
impairment of the left humerus n the context of 38 C.F.R. 
§ 4.7 but concludes that the associated disability picture 
does not more closely approximate the criteria for the next 
higher schedular rating of 40 percent, as there is no 
clinical finding of fibrous union of the humerus.  Although 
shortened, the union of the fracture of the veteran's left 
humerus is well-healed.

D.  Limitation of Extension of the Left Forearm

The veteran's disability from limitation of motion of the 
left forearm was rated by the RO based on Diagnostic Code 
5207 and 5213.  Under Diagnostic Code 5207, limitation of 
extension of the forearm on the minor side is rated 10 
percent disabling where extension is limited to 60 degrees.  
A 20 percent rating is assigned where extension of the minor 
forearm is limited to 90 degrees.  A 30 percent rating is 
assigned for limitation of extension of the minor forearm to 
100 degrees.  The highest rating of 40 percent is assigned 
for limitation of extension of the forearm on the minor side 
of 10 degrees.

The Board has reviewed the entire record and finds no 
indication that the veteran's limitation of motion in his 
left forearm is manifested by limitation of extension to 100 
degrees.  During the VA joints examination in June 1992, the 
veteran lacked only 20 degrees of full extension.  During the 
January 1998 VA joints examination, the veteran had forearm 
extension to within 35 degrees of full extension.

Diagnostic Code 5213 is utilized to rate impairment of 
supination and pronation of the forearm.  A 10 percent rating 
is assigned for limitation of supination to less than 30 
degrees.  A 20 degrees rating is assigned for limitation of 
pronation with motion lost beyond the middle of the arc, or 
where the hand is fixed near the middle of the arc or in 
moderate pronation.  A 20 percent ratings is also assigned 
for the minor hand fixed in full pronation.  A 30 percent 
rating is assigned where the minor hand is fixed in 
supination or hyperpronation.

In this case, the veteran's left arm disability from 
limitation of supination and pronation do not meet the 
criteria for an additional, separate rating under Diagnostic 
Code 2513.  During the January 1998 VA joints examination, 
the left forearm had 45 degrees of pronation, which is more 
than the middle of the arc.  He had 40 degrees of supination.  
Such limitation is not compensable.

The Board finds that the veteran's disability from limitation 
of motion of the forearm is manifested by flexion to 130 
degrees and extension to 35 degrees, with pronation limited 
to 45 degrees and supination limited to 40 degrees.  The 
Board concludes that the criteria for a rating in excess of 
20 percent have not been met.

Nor does the veteran's disability picture from limitation of 
motion of the left elbow more closely approximate the 
criteria for the next higher schedular rating of 30 percent, 
as the veteran has considerably more extension of the elbow 
than 100 degrees and does not have limitation of pronation or 
supination of the hand which approximates fixation in one 
position.  38 C.F.R. § 4.7 (1998).

E.  Scar on Right Tibia

The veteran's disability from the donor site scar on his 
right tibia has been rated by the RO utilizing Diagnostic 
Codes 7805 and 5262.  Under Diagnostic Code 7805, 
nondisfiguring scars which are not the result of burns, and 
which are not poorly nourished, with repeated ulceration, 
tender or painful, are rated based on limitation of function 
of the part affected.  Under Diagnostic Code 5262, impairment 
of the tibia and fibula with slight knee or ankle disability 
is rated 10 percent disabling.  Such impairment with moderate 
knee or ankle disability is rated 20 percent disabling.  A 30 
percent rating is assigned for impairment of the tibia and 
fibula where there is malunion with marked knee or ankle 
disability.  A 40 percent rating is assigned for impairment 
of the tibia and fibula manifested by nonunion, with loose 
motion requiring a brace.

During the most recent VA examinations, the scar on the 
veteran's right anterior leg was identified.  It was a seven-
inch vertical scar at approximately the mid level of the 
anterior leg overlying the tibia.  An examiner reported that 
there was no deformity or palpable defect beneath the scar.  
The scar was described as well healed.  An X-ray showed old, 
healed injury to the right tibial shaft with slight increased 
cortical thickening in the mid shaft area.  The examiner who 
examined the veteran's leg reported that there was no 
objective evidence indicating changes secondary to his old 
injuries or the surgery.

In summary, there is no medical evidence that the veteran's 
tibia has nonunion or malunion.  Furthermore, there is no 
indication that he has even slight right knee or right ankle 
disability which is related to the bone donor site on his 
right tibia.  No functional loss has been attributed to the 
scar.  The scar is well healed, well nourished, and not 
ulcerative.  The record contains no objective findings that 
the scar is tender or painful.  Therefore, the Board 
concludes that the criteria for a rating in excess of zero 
percent for the scar over the donor site on the right tibia 
have not been met.  The Board further concludes that the 
disability picture from the scar does not more closely 
approximate the criteria for the next higher schedular rating 
of 10 percent.  38 C.F.R. § 4.7 (1998).

III.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the 
disabilities may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1998).  The original injuries 
have been reviewed and, where appropriate, the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1998) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The Board has reviewed the ratings assigned for the veteran's 
various manifestations of his service connected disabilities 
and finds that all appropriate considerations have been made.  
The ratings currently in affect or to be assigned pursuant to 
this decision anticipate the pain, weakness, incoordination, 
loss of motion, excess fatigability, peripheral nerve injury, 
and inability to execute skilled motions associated with the 
veteran's left arm injury.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  For most of the veteran's service-
connected disabilities, higher schedular ratings are provided 
for greater degrees of disability, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  In the instances where higher schedular 
evaluations are not provided, the ratings currently in effect 
or to be assigned pursuant to this decision anticipate the 
associated manifestations of such disabilities.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for his service-connected disabilities.  
Nor is it shown that the disorders otherwise so markedly 
interfere with employment as to render impractical the 
application of regular schedular standards.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.



ORDER

Entitlement to service connection for arthritis of the right 
knee, foreleg, ankle, and foot is denied.

An increased rating of 40 percent for severe gunshot wound to 
the left arm, involving Muscle Groups V and VI, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Increased ratings for severe, incomplete paralysis of the 
left radial nerve, impairment of the left humerus, limitation 
of extension of the forearm, and scar of the right tibia from 
donor site bone graft to the left humerus, are denied.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

